DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Status of Claims
Claims 1-18 are pending and presented for examination on the merits.
Claims 1, 2, 10, and 11 are currently amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0110608 (A1) to Liu (“Liu”) in view of US 6,398,843 (B1) to Tarrant (“Tarrant”) and further in view of US 2009/0298982 (A1) to Meyer et al. (“Meyer”).
Regarding claims 10 and 11, Liu teaches a method of sintering aluminum powder.  Title; abstract; para. [0003].  The method includes the steps of (a) providing a powder mixture of aluminum powder and a ceramic powder (para. [0035]) (powder 
The aluminum powder can have a particle size of between about 1 micron and about 500 microns.  Para. [0033].  The aluminum powder can be pure aluminum (elemental aluminum) or aluminum alloy.  Para. [0034].  
A ceramic powder can be silica (SiO2).  Para. [0035]; claim 5.  The presence of two types of materials, i.e., aluminum powder (metal matrix) and silica powder (ceramic reinforcement), of different hardness in the sintered body make it a composite.
The sintering temperature will depend on composition and particle size distribution, though a typical temperature can be between about 550oC and 650oC.  Para. [0042].  In one example, the sintering time is 1 hour (60 minutes) at 630oC in an atmosphere containing nitrogen.  Para. [0050].  Cooling is performed at a rate of 5oC/minute from a temperature of 630oC.  Para. [0050].  To reach room temperature (approximately 25oC) from 630oC, the time to cool would be 121 minutes or about 2 hours.  Although Liu does not explicitly teach cooling in the furnace under nitrogen, this is suggested by Liu, as cooling is controlled at a specific rate, which would be difficult to control precisely in open air.
Liu teaches that the amount and size of the ceramic particles can be controlled so as to permit a desired amount of sintering of the aluminum powder (para. 0035]), but is silent regarding a specific amount and size.  
Tarrant, directed to dispersion-strengthened aluminum alloy, teaches strengthening and stabilizing aluminum alloy by adding dispersoids, such as SiO2, to 2 and the remainder is pure Al).  Col. 2, lines 27-29.  The powders are blended such that the dispersion is uniform (uniform mixing).  Col. 3, lines 8-15.  These proportions improve strength at elevated temperatures, good fatigue performance, and good resistance to creep.  Col. 2, lines 66-67; col. 3, lines 1-4.  Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the quantity of dispersoids taught by Tarrant in the composite material of Liu because the amounts in Tarrant have shown improved high-temperature properties of aluminum-base alloys.
Liu and Tarrant teach silica particles, but they are silent as to their surface area. 
Meyer, directed to fumed silanized silica, discloses fumed silica having an average primary particle size of 5-50 nm and having a surface area (specific surface area) of 25-400 m2/g.  Page 2, table underneath para. [0027].  Fumed silica can be homogeneously distributed if mixed properly.  Para. [0008].  It can be treated to show no propensity to agglomerate.  Para. [0033].  Tarrant teaches that strengthening dispersoids (e.g., SiO2
Regarding claim 14, Meyer teaches a fumed silica having the following characteristics (page 4):

    PNG
    media_image1.png
    647
    547
    media_image1.png
    Greyscale

These properties match the claimed properties.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tarrant and Meyer, as applied to claim 10 above, and further in view of CN 104498752 (A) to Shi et al. (“Shi.
Regarding claims 12 and 13, Liu and Tarrant are silent regarding specific parameters the mixing step.  
Shi, directed to micro-nano particle-reinforced aluminum composite, discloses ball milling at 200 rpm for 5-25 hours to make a composite powder prior to sintering.  Page 2, step (1).  The reinforcement phase is uniformly distributed.  Page 3, lines 88, 108-109.  It would have been obvious to one of ordinary skill in the art to have utilized the mixing method disclosed in Shi in the mixing of Liu because it would achieve a homogeneous structure in the final alloy.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tarrant and Meyer, as applied to claim 10 above, and further in view of US 2017/0274452 (A1) to Nagase et al. (“Nagase”).
Regarding claims 15 and 16, Liu does not teach a lubricant added for shaping.  
Nagase, directed to a sintered body, teaches adding lubricant in amount of 0.03-0.7% by mass of the powder for sintering and mixing it with the remaining powders in the mixture with a V-cone type mixer.  Para. [0040].  The lubricant improves the lubricity of the powders in the mold.  Para. [0038].  It would have been obvious to one of ordinary skill in the art to have added lubricant to the powders of Liu so that they are easy to remove from a mold or other container after being shaped.  
Regarding claim 17, Nagase teaches dewaxing the lubricant for 1 hour at 500oC.  Para. [0047].  Although this temperature and time are higher than the claimed values, a lower temperature would require less time to dewax.  Additionally, the dimensions of the part (e.g., thickness) dictate the length of time needed to remove the lubricant.  A .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tarrant and Meyer, as applied to claim 10 above, and further in view of US 2010/0028193 (A1) to Haynes, III et al. (“Haynes”).
Regarding claim 18, Liu teaches forming the powders into a shape (para. [0037]), but does not identify a particular compaction pressure.
Haynes, directed to a process for manufacturing a composite aluminum alloy, discloses that a pressure of 25-60,000 psi (about 0.17-413.68 MPa) is sufficient to consolidate powders in a cold isostatic press process (die shaping) to form a “green” consolidated billet (shaped or based body) prior to full density.  Para. [0048].  It would have been obvious to one of ordinary skill in the art to have applied the pressures disclosed by Haynes to the shaping and forming process of Liu because those pressures are capable of adhere the powder particles together to form a shaped body in preparation for sintering.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tarrant and further in view of US 2018/0304373 (A1) or WO 2017/069525 (A1) to Han et al. (“Han”) and Meyer.
All citations to Han in this Office action will refer to the US publication, which will serve as the English translation of the corresponding WIPO publication.
Regarding claims 1 and 2, Liu teaches a method of sintering aluminum powder.  Title; abstract; para. [0003].  The method includes the steps of (a) providing a powder mixture of aluminum powder and a ceramic powder (para. [0035]) (powder mixing to obtain raw material powder); (b) forming the powder mixture into a shape (para. [0037]) (press shaping to obtain base bodies); and (c) heating the shape to a sintering (para. [0042]).
The aluminum powder can have a particle size of between about 1 micron and about 500 microns.  Para. [0033].  The aluminum powder can be pure aluminum (elemental aluminum) or aluminum alloy.  Para. [0034].  
A ceramic powder can be silica (SiO2).  Para. [0035]; claim 5.  The presence of two types of materials, i.e., aluminum powder (metal matrix) and silica powder (ceramic reinforcement), of different hardness in the sintered body make it a composite.
The sintering temperature will depend on composition and particle size distribution, though a typical temperature can be between about 550oC and 650oC.  Para. [0042].  In one example, the sintering time is 1 hour (60 minutes) at 630oC in an atmosphere containing nitrogen.  Para. [0050].  Cooling is performed at a rate of 5oC/minute from a temperature of 630oC.  Para. [0050].  To reach room temperature (approximately 25oC) from 630oC, the time to cool would be 121 minutes or about 2 
Liu teaches that the amount and size of the ceramic particles can be controlled so as to permit a desired amount of sintering of the aluminum powder (para. 0035]), but is silent regarding a specific amount and size.  
Tarrant, directed to dispersion-strengthened aluminum alloy, teaches strengthening and stabilizing aluminum alloy by adding dispersoids, such as SiO2, to aluminum alloy matrix powder.  Abstract; col. 1, lines 64-67; col. 2, lines 19-22; col. 4, lines 5-9.  The dispersoid particle size is preferably less than 100 nm and optimally in the 10-30 nm.  Col. 1, line 67; col. 2, line 1.  The amount is in the range of 1 to 25 volume percent (about 0.98% by mass to about 24.6% by mass when the ceramic is SiO2 and the remainder is pure Al).  Col. 2, lines 27-29.  The powders are blended such that the dispersion is uniform (uniform mixing).  Col. 3, lines 8-15.  These proportions improve strength at elevated temperatures, good fatigue performance, and good resistance to creep.  Col. 2, lines 66-67; col. 3, lines 1-4.  Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the quantity of dispersoids taught by Tarrant in the composite material of Liu because the amounts in Tarrant have shown improved high-temperature properties of aluminum-base alloys.
Liu teaches that the powders can be subject to any desired subsequent processing after sintering (para. [0018]), but does not specifically teach a solid solution and artificial aging treatment.
Han, directed to molding aluminum and reinforcing powders, teaches applying a T6 solution and aging treatment to molded and sintered bodies.  Abstract; para. [0028]-[0030], [0044], [0099], [0107], [0113].  An example solution treatment temperature is 540oC for 1 hour and an example artificial aging treatment is 170oC for 8 hours.  Para. [0044], [0099], [0107], [0113].  The T6 treatment improves the tensile properties of the aluminum body.  FIG. 5.  Therefore, it would have been obvious to one of ordinary skill in the art to have applied a solution treatment and artificial aging to the sintered shaped bodies of Liu because such a heat treatment would improve the mechanical properties of the sintered compact.
Liu and Tarrant teach silica particles, but they are silent as to their surface area. 
Meyer, directed to fumed silanized silica, discloses fumed silica having an average primary particle size of 5-50 nm and having a surface area (specific surface area) of 25-400 m2/g.  Page 2, table underneath para. [0027].  Fumed silica can be homogeneously distributed if mixed properly.  Para. [0008].  It can be treated to show no propensity to agglomerate.  Para. [0033].  Tarrant teaches that strengthening dispersoids (e.g., SiO2) are preferably less than 100 nm because they are easier to distribute evenly in this size range.  Col. 1, line 67; col. 2, lines 1-4, 19-22.  It would have been obvious to one of ordinary skill in the art to have selected silica particles for Liu having the specific surface area values suggested by Meyer because particles with these characteristics can be distributed evenly in a composite mixture system.
Regarding claim 5, Meyer teaches a fumed silica having the following characteristics (page 4):


    PNG
    media_image1.png
    647
    547
    media_image1.png
    Greyscale

These properties match the claimed properties.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tarrant, Han, and Meyer, as applied to claim 1 above, and further in view of Shi.
Regarding claims 12 and 13, Liu and Tarrant are silent regarding specific parameters the mixing step.  
Shi, directed to micro-nano particle-reinforced aluminum composite, discloses ball milling at 200 rpm for 5-25 hours to make a composite powder prior to sintering.  .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tarrant, Han, and Meyer, applied to claim 1 above, and further in view of Nagase.
Regarding claims 6 and 7, Liu does not teach a lubricant added for shaping.  
Nagase, directed to a sintered body, teaches adding lubricant in amount of 0.03-0.7% by mass of the powder for sintering and mixing it with the remaining powders in the mixture with a V-cone type mixer.  Para. [0040].  The lubricant improves the lubricity of the powders in the mold.  Para. [0038].  It would have been obvious to one of ordinary skill in the art to have added lubricant to the powders of Liu so that they are easy to remove from a mold or other container after being shaped.  
Regarding claim 8, Nagase teaches dewaxing the lubricant for 1 hour at 500oC.  Para. [0047].  Although this temperature and time are higher than the claimed values, a lower temperature would require less time to dewax.  Additionally, the dimensions of the part (e.g., thickness) dictate the length of time needed to remove the lubricant.  A thinner part would need less time in the furnace.  Furthermore, the dewaxing temperature need not be high where vaporization point of the lubricant is low.  It is noted that Nagase names other lubricants for use.  Para. [0039].  It would have been obvious to one of ordinary skill in the art to have adjusted the temperature and time of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tarrant, Han, and Meyer, as applied to claim 1 above, and further in view of Haynes.
Regarding claim 18, Liu teaches forming the powders into a shape (para. [0037]), but does not identify a particular compaction pressure.
Haynes, directed to a process for manufacturing a composite aluminum alloy, discloses that a pressure of 25-60,000 psi (about 0.17-413.68 MPa) is sufficient to consolidate powders in a cold isostatic press process (die shaping) to form a “green” consolidated billet (shaped or based body) prior to full density.  Para. [0048].  It would have been obvious to one of ordinary skill in the art to have applied the pressures disclosed by Haynes to the shaping and forming process of Liu because those pressures are capable of adhere the powder particles together to form a shaped body in preparation for sintering.

Response to Arguments
Applicant’s arguments have been considered, but they are moot in view of the new grounds of rejection.  It is noted that Plotnikov is not being applied to reject the claims.


Pertinent Prior Art
The prior art is made of record and is considered pertinent to applicant's disclosure. 
CN 106312057 (A) to Zhang et al. (abstracts and computer-generated translation attached) disclose a method of making a nanoparticle reinforced metal matrix composite.  The method includes milling metal matrix powders and nanoparticles to form a micro-nano-sheet particle (hybrid particles) and sintering the hybrid particles for form the composite.  Abstracts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 1, 2021